Judgment, Supreme Court, New York County, rendered on January 7, 1975, affirmed. Concur—Stevens, P. J., Markewich and Kupferman, JJ.; Capozzoli, J., dissents in the following memorandum: The defendant stands convicted of criminal contempt in the *589first degree, under the fourth count of the indictment on which she was sentenced to an unconditional discharge. This defendant did answer the questions addressed to her as to whether she had borrowed sums of money from Rizzo and Marino and whether she had repaid that money at criminally usurious rates. The minutes before the Grand Jury indicate that the defendant testified definitely that she had borrowed money from Rizzo and repaid it, in part, by payments to Rizzo and Marino. She further testified that she paid no interest at all on the loans. The one thing which stands out in her answers is the fact that she did borrow money from the individuals named, did pay them part of the loans, she still owes money on those loans and she has paid no interest. If those answers are false, she certainly would be open to prosecution for perjury. I believe that this case comes within the holding of People v Renaghan (40 AD2d 150, affd 33 NY2d 991). Therefore, I dissent from the holding of the majority and vote to reverse and dismiss the indictment.